 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
      Direct Dial: 503.802.2013
 2    Facsimile: 503.972.3713
      E-Mail: albert.kennedy@tonkon.com
 3   Michael W. Fletcher, OSB No. 010448
      Direct Dial: (503) 802-2169
 4    Facsimile: (503) 972-3867
      E-Mail: michael.fletcher@tonkon.com
 5   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
 6   Portland, OR 97204-2099

 7           Attorneys for Debtor

 8

 9

10                             UNITED STATES BANKRUPTCY COURT

11                                       DISTRICT OF OREGON

12   In re                                                             Case No. 19-30223-tmb11

13   Western Communications, Inc.                                      DECLARATION OF JOHN COSTA IN
                                                                       SUPPORT OF FIRST DAY MOTIONS
14                                   Debtor.

15

16                    I, John Costa, hereby declare that the following statements are true to the best

17   of my knowledge and belief, that I am competent to testify to the matters stated herein, and

18   that I understand they are made for use as evidence in court and are subject to penalty for

19   perjury.

20                    1.      On January 22, 2019 (the "Petition Date"), Western Communications,

21   Inc. ("Debtor") filed a voluntary petition for relief under Chapter 11 of Title 11 of the United

22   States Code.

23                    2.      I am the President of Debtor and have served in such capacity for

24   several years.

25                    3.      I submit this Declaration in support of the various motions filed by

26   Debtor with the Court on the Petition Date (the "First Day Motions") and in support of the

Page 1 of 6 - DECLARATION OF JOHN COSTA IN SUPPORT OF FIRST DAY MOTIONS

                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                           Case 19-30223-tmb11              Doc 22             Filed 01/24/19
 1   issuance and entry of orders on the First Day Motions. Except as otherwise indicated, all

 2   facts set forth in this Declaration are based on my personal knowledge, my review of relevant

 3   documents, or my opinion based upon my experience, knowledge, and information

 4   concerning Debtor's operations and financial affairs. If called upon to testify, I would testify

 5   to the facts set forth in this Declaration.

 6                   4.       Promptly after filing its Chapter 11 petition, Debtor filed the First Day

 7   Motions. Debtor requests that orders approving each of the First Day Motions be entered

 8   because each constitutes a critical element in achieving a successful reorganization of Debtor

 9   for the benefit of all parties in interest.

10                                    BACKGROUND OF DEBTOR

11                   5.       Debtor is an Oregon corporation headquartered in Bend, Oregon.

12                   6.       Debtor is a small market newspaper, niche publishing, printing, and

13   digital media company with five publications in Oregon two publications in California.

14   Debtor produces and publishes the Bend Bulletin, Baker City Herald, La Grande Observer,

15   Redmond Spokesman, Brookings Curry Coastal Pilot, Crescent City Daily Triplicate, and

16   Sonora Union Democrat. Debtor is committed to community journalism and believes in the

17   invaluable role and responsibility of community newspapers.

18                   7.       Debtor currently has 75 full time salaried employees and 170 hourly

19   employees. Debtor's average monthly payroll approximates $800,000.

20                   8.       Debtor's newspapers have a total of approximately 30,000 paid

21   subscribers.

22                   9.       Debtor has significant real estate holdings in that it owns real estate in

23   Bend, Redmond, Brookings, La Grande, and Sonora, with an estimated fair market value in

24   excess of $22,000,000.

25                   10.      Sandton Credit Solutions Master Fund IIII LP ("Sandton") asserts that

26   it is the assignee of a debt originally owed by Debtor to Bank of America, N.A. The debt is

Page 2 of 6 - DECLARATION OF JOHN COSTA IN SUPPORT OF FIRST DAY MOTIONS

                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                          Case 19-30223-tmb11               Doc 22             Filed 01/24/19
 1   in the approximate amount of $18,900,000 and is secured by substantially all of Debtor's

 2   accounts, inventory, equipment, intangibles, and real property.

 3                  11.     Secured and priority tax claims are owed by Debtor to Deschutes

 4   County for unpaid real and personal property taxes totaling approximately $650,000, and to

 5   the Internal Revenue Service in the approximate amount of $1,000,000. Debtor also has

 6   unsecured debts totaling $7,000,000 or more.

 7                                  USE OF CASH COLLATERAL

 8                  12.     Debtor needs authority to use cash collateral to enable it to continue

 9   the operation of its business in an orderly manner, and to preserve and maintain the going

10   concern value of its business for the benefit of all of its creditors and the estate. Debtor will

11   need authority to use cash collateral in an amount up to $1,619,000 on an interim basis

12   through February 24, 2019 pursuant to the Cash Collateral Budget attached as Exhibit 1 to its

13   Motion for Authority to Use Cash Collateral.

14                  13.     Debtor's authority to use cash collateral on an interim basis is

15   necessary to avoid immediate and irreparable harm to the estate. Absent the court's approval

16   of this request, Debtor will confront a disruption of its business operations that would have a

17   material and adverse effect on Debtor's options to the detriment of Debtor, its creditors, and

18   its estate. Debtor's use of cash collateral will not harm the interests of Sandton because the

19   use of such cash will enable Debtor to operate its business in the ordinary course and

20   maintain the going concern value of its business.

21                    PREPETITION WAGES, SALARIES, AND BENEFITS

22                  14.     Debtor employs 75 full time salaried employees and 170 hourly

23   employees. Salaried employees are paid on the 5th and 20th day of each month for salaries

24   earned through the end of the prior month and the 15th of the month, respectively. Salaried

25   employees were paid through January 15, 2019 prior to the Petition Date.

26

Page 3 of 6 - DECLARATION OF JOHN COSTA IN SUPPORT OF FIRST DAY MOTIONS

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                       Case 19-30223-tmb11                Doc 22             Filed 01/24/19
 1                  15.    Debtor's hourly employees are paid on the 15th and last day of each

 2   month through the end of the prior week. Prior to the Petition Date, hourly employees were

 3   paid their wages through January 8, 2019.

 4                  16.    Because the Petition Date is January 22, 2019, Debtor has unpaid

 5   prepetition obligations for wages, salaries, expenses, and other employee compensation and

 6   benefits incurred prior to the Petition Date. The total amount Debtor is obligated to pay for

 7   accrued and unpaid prepetition wages, salaries, expenses, compensation, taxes, and benefits

 8   is approximately $266,000. No individual is owed more than $12,850 for prepetition wages,

 9   salaries, commissions, or other compensation, including benefits.

10                  17.    A failure to pay accrued wages, salaries, expenses, and benefits, or

11   even a delay in such payments, would have a significant negative impact on worker morale

12   and some employees may not report to work, thereby impairing Debtor's ability to continue

13   operations.

14                  18.    Debtor's employees are vital to its efforts to reorganize and provide

15   essential services, without which Debtor will be unable to function.

16                                       BANK ACCOUNTS

17                  19.    Debtor currently maintains 10 different bank accounts, a list of which

18   bank accounts is attached as Exhibit 1 to Debtor's Motion for Order Authorizing Use of

19   Existing Bank Accounts. All banks have been notified of the filing and have been instructed

20   that no checks outstanding as of the Petition Date be honored. Debtor has requested that the

21   accounts at Wells Fargo and JP Morgan Chase be converted to DIP accounts.

22                  20.    Debtor's bank accounts include accounts in Baker, Oregon and

23   La Grande, Oregon with Umpqua Bank. There is no Wells Fargo or JP Morgan Chase

24   branch within realistic driving distance. Approximately $65,000 to $75,000 flows through

25   the accounts each month. The Umpqua accounts role up to the primary operating account

26

Page 4 of 6 - DECLARATION OF JOHN COSTA IN SUPPORT OF FIRST DAY MOTIONS

                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                       Case 19-30223-tmb11              Doc 22             Filed 01/24/19
 1   with Wells Fargo, leaving only cash as necessary in the Umpqua accounts. The Umpqua

 2   accounts never have in excess of $250,000 on deposit.

 3                  21.     Debtor seeks permission to use the existing bank accounts for the

 4   reason that it would be difficult, time consuming, and unreasonably expensive to close the

 5   prepetition accounts and open a postpetition account structure that would meet Debtor's

 6   business needs and comply with cash collateral, payroll, and other operating and reporting

 7   needs and requirements. Debtor's business operations are located in diverse and remote

 8   geographical locations, some of which have limited banking options.

 9                  22.     Debtor has and will continue to take all precautions necessary and

10   appropriate to prevent any unauthorized prepetition check from clearing the accounts.

11   Debtor has stopped payment on all prepetition accounts, excluding payroll, and worked

12   closely with its banks to ensure that no prepetition check will be honored postpetition except

13   for payment of any expense expressly approved by the Court.

14                  23.     If Debtor is required to close its current bank accounts and upset its

15   integrated banking structure, the result will be severe disruptions in Debtor's business

16   operations because of the confusion that will be created among Debtor's vendors and

17   customers, and will disrupt Debtor's ability to operate effectively and economically.

18                                   PREPAID SUBSCRIPTIONS

19                  24.     Debtor's newspapers have approximately 30,000 paid subscribers.

20   Most of Debtor's subscribers prepay for the future delivery of newspapers (the "Prepaid

21   Subscriptions"). Such Prepaid Subscriptions may cover periods of up to two years.

22                  25.     As of the Petition Date, Debtor had approximately $1,400,000 in

23   aggregate outstanding Prepaid Subscriptions. The cost of an annual subscription to The

24   Bulletin is $250. No prepayment exceeds $2,850.

25                  26.     It is in the best interests of Debtor and its creditors and estate for

26   Debtor to continue to honor its obligations with respect to Prepaid Subscriptions. The

Page 5 of 6 - DECLARATION OF JOHN COSTA IN SUPPORT OF FIRST DAY MOTIONS

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                       Case 19-30223-tmb11               Doc 22             Filed 01/24/19
 1   viability of Debtor depends on the continued loyalty and satisfaction of its customers. If

 2   Debtor is unable to honor the Prepaid Subscriptions, many of Debtor's customers will defect

 3   from Debtor and Debtor's reputation and operations will be irreparably harmed. The benefits

 4   of continued customer satisfaction and loyalty during the pendency of this Case from

 5   honoring the Prepaid Subscriptions will far exceed any cost of honoring the Prepaid

 6   Subscriptions.

 7                    I declare under penalty of perjury under the laws of the United States of

 8   America that the foregoing is true and correct.

 9                    DATED this 23rd day of January, 2019.

10

11                                                       /s/ John Costa
                                                         John Costa
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 6 of 6 - DECLARATION OF JOHN COSTA IN SUPPORT OF FIRST DAY MOTIONS

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                        Case 19-30223-tmb11               Doc 22             Filed 01/24/19
 1                                     CERTIFICATE OF SERVICE

 2                  I hereby certify that I served the foregoing DECLARATION OF JOHN
     COSTA IN SUPPORT OF FIRST DAY MOTIONS on the parties indicated as "ECF" on
 3   the attached List of Interested Parties by electronic means through the Court's Case
     Management/Electronic Case File system on the date set forth below.
 4
                    In addition, I served the foregoing on the parties indicated as "Non-ECF" on
 5   the attached List of Interested Parties by mailing copies thereof in sealed, first-class postage
     prepaid envelopes, addressed to the parties' last-known address and depositing in the
 6   U.S. mail at Portland, Oregon on the date set forth below.
 7                     DATED this 24th day of January, 2019.
 8                                                      TONKON TORP LLP
 9

10                                                      By /s/ Albert N. Kennedy
                                                           Albert N. Kennedy, OSB NO. 821429
11                                                         Michael W. Fletcher, OSB No. 010448
                                                           Attorneys for Debtor
12
     000646/00045/9675162v1
13

14

15

16

17

18

19

20

21

22

23

24

25

26
Page 1 of 1 - CERTIFICATE OF SERVICE

                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                Portland, Oregon 97204
                                                     503.221.1440
                              Case 19-30223-tmb11        Doc 22               Filed 01/24/19
                                       LIST OF INTERESTED PARTIES

                                        In re Western Communications, Inc.
                                 U.S. Bankruptcy Court Case No. 19-30223-tmb11

                                             ECF PARTICIPANTS
   JONAS V ANDERSON jonas.v.anderson@usdoj.gov
   MICHAEL W FLETCHER michael.fletcher@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   KATHYRN PERKINS kathryn.e.perkins@usdoj.gov
   BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                          NON-ECF PARTICIPANTS
SECURED CREDITORS                       TOP 20 CREDITORS                     Journal Graphics Inc
                                                                             2840 NW 35th Ave.
Sandton Credit Solutions                Advantage Newspaper Consultants      Portland, OR 97210
 Master Fund III, LP                    501-B Executive Place
16 West 46th St., 11th Floor            Fayetteville, NC 28305               Karnopp Petersen LLP
New York, NY 10036-0000                                                      1201 NW Wall St., #300
                                        Andrews McMeel Universal             Bend, OR 97701-1957
First Interstate Bank                   Andrews McMeelsynd/
805 NW Bond St.                          Universal Uclick                    Newscycle Solutions Inc.
Bend, OR 97703                          POB 843345                           POB 851306
                                        Kansas City, MO 64184-3345           Minneapolis, MN 55485-1306
PROPERTY TAXES
                                        Bank of America                      Oregon Web Press Inc.
Baker County Tax Collector              800 Fifth Ave.                       263 29th Ave., SW
1995 3rd St., #140                      Seattle, WA 98104                    Albany, OR 97322
Baker City, OR 97814
                                        Carter & Associates                  Pacific Power Inc
Curry County Tax Collector              POB 21444                            POB 26000
POB 1568                                El Cajon, CA 92021                   Portland, OR 97256
Medford, OR 97501
                                        Century Washington Center Inc        Page Cooperative Inc.
Del Norte County Tax Collector          POB 700                              700 American Ave., #101
981 H St., #150                         Bend, OR 97709                       King of Prussia, PA 19406
Crescent City, CA 95531
                                        Davis Wright Tremaine LLP            Sacramento Bee
Deschutes County Tax Collector          1201 3rd Ave., #2200                 c/o Paul J. Pascuzzi
POB 7559                                Seattle, WA 98101-3045               Felderstein Fitzgerald
1300 NW Wall St., #200                                                        Willoughby & Pascuzzi LLP
Bend, OR 97701                          Eastman Kodak Company Inc.           400 Capitol Mall, #1750
                                        343 State St.                        Sacramento, CA 95814
Tuolumne County Tax Collector           Rochester, NY 14650
POB 3248                                                                     Southern Lithoplate Inc.
Sonora, CA 95370-3248                   Grove Mueller Swank PC               POB 741887
                                        POB 2122                             Atlanta, GA 30374
Union County Assessor/Tax Collector     Salem, OR 97308-2122
1001 4th St., Suites A & B                                                   Sun Chemical Inc
La Grande, OR 97850                     Harrigan Price Fronk & Co. LLP       POB 2193
                                        2796 NW Clearwater Dr.               Carol Stream, IL 60132-2193
Yazoo County Tax Collector              Bend, OR 97703-7008
POB 108                                                                      United Way of Deschutes County
Yazoo City, MS 39194                    Homeland Fireworks Inc               POB 5969
                                        POB 7                                Bend, OR 97708
                                        Jamieson, OR 97097




                                 Case 19-30223-tmb11        Doc 22   Filed 01/24/19
